[a104guaranty20190926001.jpg]
EXHIBIT 10.4 Freddie Mac Loan Number: 499673646 Property Name: Tapestry Park at
Montclair GUARANTY MULTISTATE (Revised 4-19-2018) THIS GUARANTY ("Guaranty") is
entered into to be effective as of September 26, 2019, by STEADFAST INCOME REIT,
INC., a Maryland corporation ("Guarantor", collectively if more than one), for
the benefit of BERKELEY POINT CAPITAL LLC, d/b/a NEWMARK KNIGHT FRANK, a
Delaware limited liability company ("Lender"). RECITALS A. Pursuant to the terms
of a Multifamily Loan and Security Agreement dated the same date as this
Guaranty ( as amended, modified or supplemented from time to time, the "Loan
Agreement"), SIR TAPESTRY PARK, LLC, a Delaware limited liability company
("Borrower") has requested that Lender make a loan to Borrower in the amount of
$48,750,000.00 ("Loan"). The Loan will be evidenced by one or more Multifamily
Note(s) from Borrower to Lender dated effective as of the effective date of this
Guaranty (as amended, modified or supplemented from time to time, and
collectively if applicable, the "Note"). The Note will be secured by a
Multifamily Mortgage, Deed of Trust, or Deed to Secure Debt dated effective as
of the effective date of the Note (as amended, modified or supplemented from
time to time, the "Security Instrument"), encumbering the Mortgaged Property
described in the Loan Agreement. B. As a condition to making the Loan to
Borrower, Lender requires that Guarantor execute this Guaranty. C. Guarantor has
a direct or indirect ownership or other financial interest in Borrower and/or
will otherwise derive a material benefit from the making of the Loan. AGREEMENT
NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows: 1.
Defined Terms. The terms "Indebtedness," "Loan Documents," and "Property
Jurisdiction," and other capitalized terms used but not defined in this
Guaranty, will have the meanings assigned to them in the. Loan Agreement.
Guaranty - Multistate Page 1



--------------------------------------------------------------------------------



 
[a104guaranty20190926002.jpg]
2. Scope of Guaranty. (a) Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Lender each of the following: (i) Guarantor guarantees
the full and prompt payment when due, whether at the Maturity Date or earlier,
by reason of acceleration or otherwise, and at all times thereafter, of each of
the following: (A) Guarantor guarantees a portion of the Indebtedness (including
interest at the Note rate) equal to 0% of the original principal balance of the
Note ("Base Guaranty"). (B) In addition to the Base Guaranty, Guarantor
guarantees all other amounts for which Borrower is personally liable under
Sections 9(c), 9(d) and 9(f) of the Note (provided, however, that Guarantor will
have no liability for failure of Borrower or SPE Equity Owner to comply with (I)
Section 6.13(a)(xviii) of the Loan Agreement, and (II) the requirement in
Section 6.13(a)(x)(B) of the Loan Agreement as to payment of trade payables
within 60 days of the date incurred). (C) Guarantor guarantees all costs and
expenses, including reasonable Attorneys' Fees and Costs incurred by Lender in
enforcing its rights under this Guaranty. (ii) Guarantor guarantees the full and
prompt payment and performance of, and compliance with, all of Borrower's
obligations under Sections 6.12, 10.02(b) and I0.02(d) of the Loan Agreement
when due and the accuracy of Borrower's representations and warranties under
Section 5.05 of the Loan Agreement. (iii) Guarantor guarantees the full and
prompt payment and performance of, and compliance with, Borrower's obligations
under Section 6.09(e)(v) of the Loan Agreement to the extent Property
Improvement Alterations have commenced and remain uncompleted. (iv) through (vi)
Reserved. (b) If the Base Guaranty stated in Section 2(a)(i)(A) is 100% of the
original principal balance of the Note, then the following will be applicable:
(i) The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance Guaranty - Multistate
Page 2



--------------------------------------------------------------------------------



 
[a104guaranty20190926003.jpg]
of and/or compliance with an of Borrower's obligations under the Loan Documents
when due, and the accuracy of Borrower's representations and warranties
contained in the Loan Documents. (ii) For so long as the Base Guaranty remains
in effect (there being no limit to the duration of the Base Guaranty unless
otherwise expressly provided in this Guaranty), the obligations guaranteed
pursuant to Sections 2(a)(i)(B) and 2(a)(i)(C) will be part of, and not in
addition to or in limitation of, the Base Guaranty. (c) If the Base Guaranty
stated in Section 2(a)(i)(A) is less than 100% of the original principal balance
of the Note, then Section 2(b) will be completely inapplicable. (d) If Guarantor
is not liable for the entire Indebtedness, then all payments made by Borrower
with respect to the Indebtedness and all amounts received by Lender from the
enforcement of its rights under the Loan Agreement and the other Loan Documents
(except this Guaranty) will be applied first to the portion of the Indebtedness
for which neither Borrower nor Guarantor has personal liability. 3. Additional
Guaranty Relating to Bankruptcy. (a) Notwithstanding any limitation on liability
provided for elsewhere in this Guaranty, Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender the full and prompt payment
when due, whether at the Maturity Date or earlier, by reason of acceleration or
otherwise, and at all times thereafter, the entire Indebtedness, in the event
that: (i) Borrower or any SPE Equity Owner voluntarily files for bankruptcy
protection under the Bankruptcy Code. (ii) Borrower or any SPE Equity Owner
voluntarily becomes subject to any reorganization, receivership, insolvency
proceeding, or other similar proceeding pursuant to any other federal or state
law affecting debtor and creditor rights. (iii) The Mortgaged Property or any
part of the Mortgaged Property becomes an asset in a voluntary bankruptcy or
becomes subject to any voluntary reorganization, receivership, insolvency
proceeding, or other similar voluntary proceeding pursuant to any other federal
or state law affecting debtor and creditor rights. (iv) An order of relief is
entered against Borrower or any SPE Equity Owner pursuant to the Bankruptcy Code
or other federal or state law affecting debtor arid creditor rights in any
involuntary bankruptcy proceeding initiated or joined in by a Related Party.
Guaranty - Multistate Page 3



--------------------------------------------------------------------------------



 
[a104guaranty20190926004.jpg]
(v) An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a paity other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. "Commercially reasonable efforts" will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner. (b) For purposes of Section 3(a) the term "Related Party" will include
all of the following: (i) Borrower, any Guarantor or any SPE Equity Owner. (ii)
Any Person that holds, directly or indirectly, any ownership interest (including
any shareholder, member or partner) in Borrower, any Guarantor or any SPE Equity
Owner or any Person that has a right to manage Borrower, any Guarantor or any
SPE Equity Owner. (iii) Any Person in which Borrower, any Guarantor or any SPE
Equity Owner has any ownership interest (direct or indirect) or right to manage.
(iv) Any Person in which any partner, shareholder or member of Borrower, any
Guarantor or any SPE Equity Owner has an ownership interest or right to manage.
(v) Any Person in which any Person holding an interest in Borrower, any
Guarantor or any SPE Equity Owner also has any ownership interest. (vi) Any
creditor ( as defined in the Bankruptcy Code) of Borrower that is related by
blood, marriage or adoption to Borrower, any Guarantor or any SPE Equity Owner.
(vii) Any creditor ( as defined in the Bankruptcy Code) of Borrower that is
related to any partner, shareholder or member of, or any other Person holding an
interest in, Borrower, any Guarantor or any SPE Equity Owner. (c) If Borrower,
any Guarantor, any SPE Equity Owner or any Related Party has solicited creditors
to initiate or participate in any proceeding referred to in Section 3(a),
regardless of whether any of the creditors solicited actually initiates or
participates in the proceeding, then such proceeding will be considered as
having been initiated by a Related Party. 4. Guarantor's Obligations Survive
Foreclosure. The obligations of Guarantor under this Guaranty will survive any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, and any release of record of the Security Instrument, and, in
addition, the obligations of Guarantor relating to Borrower's representations
and Guaranty - Multistate Page 4



--------------------------------------------------------------------------------



 
[a104guaranty20190926005.jpg]
warranties under Section 5.05 of the Loan Agreement, and Borrower's obligations
under Sections 6.12 and 10.02(b) of the Loan Agreement will survive any
repayment or discharge of the Indebtedness. Notwithstanding the foregoing, if
Lender has never been a mortgagee-in-possession of or held title to the
Mortgaged Property, Guarantor will have no obligation under this Guaranty
relating to Borrower's representations and warranties under Section 5.05 of the
Loan Agreement or Borrower's obligations relating to environmental matters under
Sections 6.12 and 10.02(b) of the Loan Agreement after the date of the release
of record of the lien of the Security Instrument as a result of the payment in
full of the Indebtedness on the Maturity Date or by voluntary prepayment in
full. 5. Guaranty of Payment and Performance. Guarantor's obligations under this
Guaranty constitute an unconditional guaranty of payment and performance and not
merely a guaranty of collection. 6. No Demand by Lender Necessary; Waivers by
Guarantor. The obligations of Guarantor under this Guaranty must be performed
without demand by Lender and will be unconditional regardless of the
genuineness, validity, regularity or enforceability of the Note, the Loan
Agreement, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety, a guarantor, a borrower or a mortgagor. Guarantor hereby waives, to
the fullest extent permitted by applicable law, all of the following: (a) The
benefit of all principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty and agrees that
Guarantor's obligations will not be affected by any circumstances, whether or
not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety, a guarantor, a borrower or a mortgagor. (b) The
benefits of any right of discharge under any and all statutes or other laws
relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws. (c) Diligence in collecting the Indebtedness, presentment, demand for
payment, protest, all notices with respect to the Note and this Guaranty which
may be required by statute, rule of law or otherwise to preserve Lender's rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness. (d) All rights to cause
a marshalling of the Borrower's assets or to require Lender to do any of the
following: Guaranty - Multistate Page 5



--------------------------------------------------------------------------------



 
[a104guaranty20190926006.jpg]
(i) Proceed against Borrower or any other guarantor of Borrower's payment or
performance under the Loan Documents ( an "Other Guarantor"). (ii) Proceed
against any general partner of Borrower or any Other Guarantor if Borrower or
any Other Guarantor is a partnership. (iii) Proceed against or exhaust any
collateral held by Lender to secure the repayment of the Indebtedness. (iv)
Pursue any other remedy it may now or hereafter have against Borrower, or, if
Borrower is a partnership, any general partner of Borrower. (e) Any right to
objectto the timing, manner or conduct of Lender's enforcement of its rights
under any of the Loan Documents. (f) Any right to revoke this Guaranty as to any
future advances by Lender under the terms of the Loan Agreement to protect
Lender's interest in the Mortgaged Property. 7. Modification of Loan Documents.
At any time or from time to time and any number of times, without notice to
Guarantor and without affecting the liability of Guarantor, all of the following
will apply: (a) Lender may extend the time for payment of the principal of or
interest on the Indebtedness or renew the Indebtedness in whole or in part. (b)
Lender may extend the time for Borrower's performance of or compliance with any
covenant or agreement contained in the Note, the Loan Agreement or any other
Loan Document, whether presently existing or entered into after the date of this
Guaranty, or waive such performance or compliance. (c) Lender may accelerate the
Maturity Date of the Indebtedness as provided in the Note, the Loan Agreement,
or any other Loan Document. (d) Lender and Borrower may modify or amend the
Note, the Loan Agreement, or any other Loan Document in any respect, including
an increase in the principal amount. (e) Lender may modify, exchange, surrender
or otherwise deal with any security for the Indebtedness or accept additional
security that is pledged or mortgaged for the Indebtedness. 8. Joint and Several
Liability. The obligations of Guarantor (and each party named as a Guarantor in
this Guaranty) and any Other Guarantor will be joint and several. Lender, in its
sole and absolute discretion, may take any of the following actions: Guaranty -
Multistate Page6



--------------------------------------------------------------------------------



 
[a104guaranty20190926007.jpg]
(a) Lender may bring suit against Guarantor, or any one or more of the parties
named as a Guarantor in this Guaranty, and any Other Guarantor, jointly and
severally, or against any one or more of them. (b) Lender may compromise or
settle with Guarantor, any one or more of the parties named as a Guarantor in
this Guaranty, or any Other Guarantor, for such consideration as Lender may deem
proper. (c) Lender may release one or more of the parties named as a Guarantor
in this Guaranty, or any Other Guarantor, from liability. (d) Lender may
otherwise deal with Guarantor and any Other Guarantor, or any one or more of
them, in any manner. No action of Lender described in this Section 8 will affect
or impair the rights of Lender to collect from any one or more of the parties
named as a Guarantor under this Guaranty any amount guaranteed by Guarantor
under this Guaranty. 9. Limited Release of Guarantor Upon Transfer of Mortgaged
Property. If Guarantor requests a release of its liability under this Guaranty
in connection with a Transfer which Lender has approved pursuant to Section
7.05(a) of the Loan Agreement, and Borrower has provided a replacement Guarantor
acceptable to Lender, then one of the following will apply: (a) If Borrower
delivers to Lender a Clean Site Assessment, then Lender will release Guarantor
from all of Guarantor's obligations except Guarantor's obligation to guaranty
Borrower's liability under Section 6.12 (Environmental Hazards) or Section
I0.02(b) (Environmental Indemnification) of the Loan Agreement with respect to
any loss, liability, damage, claim, cost or expense which directly or indirectly
arises from or relates to any Prohibited Activities or Conditions existing prior
to the date of the Transfer. (b) If Borrower does not deliver a Clean Site
Assessment as described in Section 7.05(b)(i) of the Loan Agreement, then Lender
will release Guarantor from all of Guarantor's obligations except for
Guarantor's obligation to guaranty Borrower's liability under Section 6.12
(Environmental Hazards) or Section· i O. 02(b) (Environmental Indemnification)
of the Loan Agreement. 10. Subordination of Borrower's Indebtedness to
Guarantor. Any indebtedness of Borrower held by Guarantor now or in the future
is and will be subordinated to the Indebtedness and Guarantor will collect,
enforce and receive any such indebtedness of Borrower as trustee for Lender, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty. 11. Waiver of Subrogation. Guarantor will
have no right of, and hereby waives any claim for, subrogation or reimbursement
against Borrower or any general partner of Borrower Guaranty - Multistate Page 7



--------------------------------------------------------------------------------



 
[a104guaranty20190926008.jpg]
by reason of any payment by Guarantor under this Guaranty, whether such right or
claim arises at law or in equity or under any contract or statute, until the
Indebtedness has been paid in full and there has expired the maximum possible
period thereafter during which any payment made by Borrower to Lender with
respect to the Indebtedness could be deemed a preference under the United States
Bankruptcy Code. 12. Preference. If any payment by Borrower is held to
constitute a preference under any applicable bankruptcy, insolvency, or similar
laws, or if for any other reason Lender is required to refund any sums to
Borrower, such refund will not constitute a release of any liability of
Guarantor under this Guaranty. It is the intentiop of Lender and Guarantor that
Guarantor's obligations under this Guaranty will not be discharged except by
Guarantor's performance of such obligations and then only to the extent of such
performance. 13. Financial Information and Litigation. Guarantor will deliver
each of the following to Lender within 10 Business Days following a Notice from
Lender requesting such information: (a) Guarantor's balance sheet and profit and
loss statement as of the end of (A) the quarter that ended at least 30 days
prior to the due date of the requested items, and/or (B) the fiscal year that
ended at least 90 days prior to the due date of the requested items. (b) Other
Guarantor financial statements as Lender may reasonably require. ( c) Written
updates on the status of all litigation proceedings that Guarantor disclosed or
should have disclosed to Lender as of the date of this Guaranty.. (d) If an
Event of Default has occurred and is continuing, copies of Guarantor's most
recent filed state and federal tax returns, including any current tax return
extensions. 14. Assignment. Lender may assign its rights under this Guaranty in
whole or in part and upon any such assignment, all the terms and provisions of
this Guaranty will inure to the benefit of such assignee to the extent so
assigned. The terms used to designate any of the parties in this Guaranty will
be deemed to include the heirs, legal representatives, successors and assigns of
such parties, and the term "Lender" will also include any lawful owner, holder
or pledgee of the Note. 15. Complete and Final Agreement. This Guaranty and the
other Loan Documents represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements. There are no unwritten oral agreements between the parties. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Guaranty and the other Loan
Documents. Guarantor acknowledges that Guarantor has received a copy of the Note
and all other Loan Documents. Neither this Guaranty nor any of its provisions
may be waived, modified, amended, discharged, or terminated except by Guaranty -
Multistate Page8



--------------------------------------------------------------------------------



 
[a104guaranty20190926009.jpg]
a writing signed by the party against which the enforcement of the waiver,
modification, amendment, discharge, or termination is sought, and then only to
the extent set forth in that writing. 16. Governing Law. This Guaranty will be
governed by and enforced in accordance with the laws of the Property
Jurisdiction, without giving effect to the choice of law principles of the
Property Jurisdiction that would require the application of the laws of a
jurisdiction other than the Property Jurisdiction. 17. Jurisdiction; Venue.
Guarantor agrees that any controversy arising under or in relation to this
Guaranty may be litigated in the Property Jurisdiction, and that the state and
federal courts and authorities with jurisdiction in the Property Jurisdiction
will have jurisdiction over all controversies which may arise under or in
relation to this Guaranty. Guarantor irrevocably consents to service,
jurisdiction and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence or otherwise. However, nothing in this Guaranty is intended to limit
Lender's right to bring any suit, action or proceeding relating to matters
arising under this Guaranty against Guarantor or any of Guarantor's assets in
any court of any other jurisdiction. 18. Guarantor's Interest in Borrower.
Guarantor represents to Lender that Guarantor has a direct or indirect ownership
or other financial interest in Borrower and/or will otherwise derive a material
financial benefit from the making of the Loan. 19. Reserved. 20. Reserved. 21.
Reserved. 22. Term of Existence. (a) This Section 22 will only apply to any
Guarantor(s) that is an entity whose term of existence expires prior to the
Maturity Date. (b) At least 6 months prior to the expiration of its term of
existence (''Term"), each entity Guarantor must take one of the following
actions ("Guarantor Expiration Alternatives"): (i) Extend its Term to a date
that is at least 6 month$ after the Maturity Date ("Ext.ension") and provide
Lender with Notice of the Extension. (ii) Cause one or more natural persons or
entities who individually or collectively, as applicable, is/are acceptable to
Lender, to execute and deliver to Lender a guaranty in the same form as this
Guaranty, without any cost or expense to Lender. Guaranty - Multistate Page 9



--------------------------------------------------------------------------------



 
[a104guaranty20190926010.jpg]
(iii) Deliver to Lender a letter of credit ("Term Extension Letter of Credit")
or other collateral acceptable to Lender as collateral security for the Loan.
The Term Extension Letter of Credit must meet all of the following conditions:
(A) Satisfy the requirements for Letters of Credit in Section 11.15 of the Loan
Agreement. (B) Be in an amount equal to 10% of the outstanding principal balance
of the Note. (C) Include an automatic renewal provision or have a term that
extends six months beyond the Maturity Date of the Loan. (c) Guarantor must
ensure the Term Extension Letter of Credit remains in force until the Loan is
paid in full. If Lender receives any Notice from the Term Extension Letter of
Credit Issuer that Issuer will not renew the Term Extension Letter of Credit,
then Lender may immediately draw upon the Term Extension Letter of Credit in
full and hold the proceeds in an escrow account. (d) Lender wili hold the Term
Extension Letter of Credit or, if Lender has previously drawn on the Term
Extension Letter of Credit pursuant to Section 22( c), the proceeds of the Term
Extension Letter of Credit, until the first to occur of the following: (i)
Lender has a claim against Guarantor under the terms of this Guaranty, in which
case Lender may take either of the following actions: (A) Draw on the Term
Extension Letter of Credit in an amount equal to the claim and apply the
proceeds to fully or partially satisfy the claim. (B) If Lender has previously
drawn on the Term Extension Letter of Credit pursuant to Section 22( c), then
Lender may apply the proceeds of such draw to fully or partially satisfy the
claim. If the amount of the claim exceeds the amount of the Term Extension
Letter of Credit, Guarantor wiH remain liable to Lender for the remainder of the
claim. (ii) The Loan is paid in full. (e) The requirement to provide a Term
Extension Letter of Credit is in addition to, and not in substitution for, any
requirement to provide a Letter of Credit pursuant to the Minimum Net
Worth/Liquidity Rider to Guaranty (if.applicable) or any other Letter of Credit
required under the terms of the Loan Documents. Guaranty - Multistate Page 10



--------------------------------------------------------------------------------



 
[a104guaranty20190926011.jpg]
(f) If Guarantor fails to exercise one of the Guarantor Expiration Alternatives
at least 6 months prior to the expiration of the Term ("Term Expiration Date"),
Guarantor must deliver to Lender monthly financial statements ( each a
"Guarantor Financial Statement") in the form required under Section 6.07(f) of
the Loan Agreement. (i) Guarantor must begin delivering the Guarantor Financial
Statement on the first day of the month which is 6 months prior to the Term
Expiration Date arid continue delivering the Guarantor Financial Statement on
the first day of every month thereafter until Guarantor exercises one of the
Guarantor Expiration Alternatives. The Guarantor Financial Statement must
demonstrate a net worth and liquidity that are acceptable to Lender. If a
Guarantor Financial Statement indicates that Guarantor's net worth or liquidity
is unacceptable to Lender, upon Notice from Lender, Guarantor must immediately
exercise one of the Guarantor Expiration Alternatives. (ii) Guarantor must
exercise one of the Guarantor Expiration Alternatives prior to the Term
Expiration Date. (iii) Guarantor's requirements to deliver the Guarantor
Financial Statements are in addition to any other requirements set forth in the
Loan Documents requiring Guarantor to deliver any financial information
(including the Guarantor's requirements regarding financial covenants set forth
in Section 20). 23. Reserved. 24. Reserved. 25. State-Specific Provisions.
State-specific provisions, if any, are included on Schedule 1 to this Guaranty.
26. Community Property. If Guarantor (or any Guarantor, if more than one) is a
married person, and the state of residence of Guarantor or his or her spouse
("Guarantor Spouse") is a community property jurisdiction, then each of the
following apply: (a) Guarantor (or each such married Guarantor, if more than
one) agrees that Lender may satisfy Guarantor's obligations under this Guaranty
to the extent of all of Guarantor's separate property and against the marital
community property of Guarantor and Guarantor Spouse. ·· (b) If Guarantor Spouse
is not also a Guarantor of the Loan, Guarantor certifies that none of the assets
shown on his or her financial statements submitted to Lender for purposes of
underwriting the Loan were either (i) Guarantor Spouse's individual property, or
(ii) community property under the sole management, control, and disposition of
Guarantor Spouse. Guaranty - Multistate Page 11



--------------------------------------------------------------------------------



 
[a104guaranty20190926012.jpg]
( c) If Guarantor or Guarantor Spouse resides in Alaska, Arizona, Idaho,
Louisiana, Nevada, New Mexico, Washington or Wisconsin, Guarantor has caused
Guarantor Spouse to acknowledge this Guaranty as required on the signature page
of this Guaranty. 27. WAIVER OF TRIAL BY JURY. (a) GUARANTOR AND LENDER EACH
COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN THE PARTIES AS
GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY. (b) GUARANTOR AND
LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARA TEL Y GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY
WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. 28. Notices. All Notices required
under this Guaranty will be provided in accordance with the requirements of
Section 11.03 of the Loan Agreement. Guarantor's address for Notices is as set
forth on the signature page of this Guaranty unless changed in accordance with
this Section 28. . . 29. Attached Schedules and Riders. The following Schedules
and Riders, if marked with an "X" in the space provided, are attached to this
Guaranty: IXI Schedule 1 - State Specific Provisions . I_I Material Adverse
Change Rider I_I Minimum Net ,Worth/Liquidity Rider I_I Other~--------- 30.
Attached Exhibit. The following Exhibit, if marked with an "X" in the space
provided, is attached to this Guaranty: IXI . . Exhibit A Modifications to
Guaranty (Remainder of page intentionally left_blank; signature pages follow.)
Guaranty - Multistate Page 12



--------------------------------------------------------------------------------



 
[a104guaranty20190926013.jpg]
IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative. Where applicable law provides, Guarantor intends that
this Guaranty will be deemed to be signed and delivered as a sealed instrument.
GUARANTOR: STEADFAST INCOME REIT, INC. a Maryland corporation By: Guaranty -
Multistate Page S-1



--------------------------------------------------------------------------------



 
[a104guaranty20190926014.jpg]
(a) Guarantor's Notice Address: Name: Steadfast Income REIT, Inc. Address: clo
Steadfast Companies 18100 Von Karman Avenue, Suite 500 Irvine, California 92612
Attention: Ana Marie del Rio, General Counsel (b) Guarantor represents and
warrants that Guarantor is: [__] married [_] single [X] an entity ( c) If
Guarantor is married, then Guarantor represents and warrants that Guarantor's
state of residence is NIA and Guarantor Spouse's state ofresidence is NIA. Note:
If Guarantor is an entity or an unmarried person, insert "NIA" in each blank. (
d) If Guarantor (i) is married, and (ii) Guarantor Spouse is not also a
Guarantor of this Loan, and (iii) Guarantor or Guarantor Spouse's state of
residence is Alaska, Arizona, Idaho, Louisiana, Nevada, New Mexico, Washington,
or Wisconsin, then Guarantor must cause Guarantor Spouse to sign below in
accordance with Section 26 of this Guaranty. Any person signing this Guaranty
solely as a Guarantor Spouse will bind only Guarantor Spouse 's marital
community property and will not bind Guarantor Spouse 's separate property to
the payment and performance ofthe Guarantor's obligations under this Guaranty.
Note: If Guarantor is an entity or an unmarried person, insert "NIA'' in each
blank. Guarantor Spouse's Signature: NIA Guarantor Spouse's Printed Name: NIA
Guarantor Spouse's Address: NIA (e) If Guarantor is an entity, Guarantor
represents and warrants that Guarantor's term of existence, excluding any
renewal or extension options: Select one [__] does not expire during the term of
the Loan. LX_] expires during the te1m of the Loan, and that the expiration date
is [See Exhibit "A"]. Guaranty - Multistate Page S-2



--------------------------------------------------------------------------------



 
[a104guaranty20190926015.jpg]
SCHEDULE 1 STATE SPECIFIC PROVISIONS I Alabama I None Guaranty - Multistate
Schedule 1 - Page l



--------------------------------------------------------------------------------



 
[a104guaranty20190926016.jpg]
EXHIBIT A MODIFICATIONS TO GUARANTY The following modifications are made to the
text of the Guaranty that precedes this Exhibit: 1. Sections 22(b )(ii) and 22(
c) are deleted in their entirety and replaced with the following: (ii) Cause one
or more natural persons or entities who individually or collectively, as
applicable, is/are acceptable to Lender, to execute and deliver to Lender a
guaranty in the same form as this Guaranty, without any cost or expense to
Lender. If the replacement Guarantor is an entity other than a publicly-held
REIT, the replacement Guaranty must be modified to include Freddie Mac's
standard form Minimum Net Worth/Liquidity Rider to Guaranty reflecting a minimum
net worth requirement of $15,000,000 and a minimum required liquidity of
$4,875,000. (c) Guarantor must ensure the Term Extension Letter of Credit
remains in force until the Loan is paid in full. If Lender receives any Notice
from the Term Extension Letter of Credit Issuer that Issuer will not renew the
Term Extension Letter of Credit, then Lender may immediately draw upon the Term
Extension Letter of Credit in full and hold the proceeds in an escrow account.
The Term Extension Letter of Credit or other collateral delivered by Guarantor
to Lender shall be drawn upon and the proceeds thereof applied only to satisfy
Guarantor's obligations under this Guaranty. · 2. Subpart (e) of the Guarantor
Information following the signature page is deleted in its entirety and replaced
with the following: (e) If Guarantor is an entity, Guarantor represents and
warrants that Guarantor's term of existence, excluding · any renewal or
extension options: [__ ] does .not expire during the term of the Loan. [ X ] ·
expires during the term of the Loan, and that the expiration datii is was
originally December 31, 2016 but subsequently deferred on an annual basis until
such time as shareholder approval of liquidation is obtained .. Guaranty -
Multistate Exhibit A- 1



--------------------------------------------------------------------------------



 